      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 1 of 7 Page ID #:1




     Todd M. Friedman (216752)
 1
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard St., Suite 780
 3   Woodland Hills, CA 91367
     Phone: (323) 306-4234
 4
     Fax: (866)633-0228
 5   tfriedman@toddflaw.com
     abacon@toddflaw.com
 6   Attorneys for Plaintiff
 7
                               UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9   TERRY FABRICANT, individually and on       )      Case No. 2:21-cv-4944
10   behalf of all others similarly situated,   )
                                                )      CLASS ACTION
11   Plaintiff,                                 )
                                                )      COMPLAINT FOR VIOLATIONS OF:
12           vs.                                )
13                                              )      1. NEGLIGENT VIOLATIONS OF THE
                                                )         TELEPHONE CONSUMER
14   H.E.W. AND ASSOCIATES, LLC and DOES)                 PROTECTION ACT [47 U.S.C. §227 ET
                                                          SEQ.]
     1 through 10, inclusive, and each of them, )      2. WILLFUL VIOLATIONS OF THE
15                                              )         TELEPHONE CONSUMER
16   Defendants.                                )         PROTECTION ACT [47 U.S.C. §227 ET
                                                )         SEQ.]
17                                              )
                                                )      DEMAND FOR JURY TRIAL
18
                                                )
19
            Plaintiff, TERRY FABRICANT (“Plaintiff”), individually and on behalf of all others
20
     similarly situated, allege the following upon information and belief based upon personal
21
     knowledge:
22
                                       NATURE OF THE CASE
23
            1.      Plaintiff brings this action individually and others similarly situated seeking
24
     damages and any other available legal or equitable remedies resulting from the illegal actions of
25
     H.E.W. AND ASSOCIATES, LLC (“Defendant”), in negligently, knowingly, and/or willfully
26
     contacting Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone Consumer
27
     Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’ privacy.
28



                                      CLASS ACTION COMPLAINT
                                                 -1-
      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 2 of 7 Page ID #:2




 1
 2                                     JURISDICTION & VENUE
 3          2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a resident
 4   of California, seeks relief on behalf of a Class, which will result in at least one class member
 5   belonging to a different state than that of Defendant, a company with its principal place of

 6   business and State of Incorporation in Louisiana state. Plaintiff also seeks up to $1,500.00 in

 7   damages for each call in violation of the TCPA, which, when aggregated among a proposed class

 8   in the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore,

 9   both diversity jurisdiction and the damages threshold under the Class Action Fairness Act of

10   2005 (“CAFA”) are present, and this Court has jurisdiction.

11          3.       Venue is proper in the United States District Court for the Central District of

12   California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a) because Defendant does

13   business within the state of California and Plaintiff resides within this District.

14                                                PARTIES

15          4.      Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person residing in

16   Winnetka, California and is a “person” as defined by 47 U.S.C. § 153 (39).

17          5.      Defendant, H.E.W. AND ASSOCIATES, LLC (“Defendant”), is a corporate

18   finance company and is a “person” as defined by 47 U.S.C. § 153 (39).

19          6.      The above named Defendant, and its subsidiaries and agents, are collectively

20   referred to as “Defendants.” The true names and capacities of the Defendants sued herein as

21   DOE DEFENDANTS 1 through 10, inclusive, are currently unknown to Plaintiff, who therefore

22   sues such Defendants by fictitious names. Each of the Defendants designated herein as a DOE

23   is legally responsible for the unlawful acts alleged herein. Plaintiff will seek leave of Court to
     amend the Complaint to reflect the true names and capacities of the DOE Defendants when such
24
     identities become known.
25
            7.      Plaintiff is informed and believes that at all relevant times, each and every
26
     Defendant was acting as an agent and/or employee of each of the other Defendants and was acting
27
     within the course and scope of said agency and/or employment with the full knowledge and
28



                                        CLASS ACTION COMPLAINT
                                                   -2-
      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 3 of 7 Page ID #:3




 1   consent of each of the other Defendants. Plaintiff are informed and believe that each of the acts
 2   and/or omissions complained of herein was made known to, and ratified by, each of the other
 3   Defendants.
 4                                     FACTUAL ALLEGATIONS
 5          8.      Beginning in or around August 28, 2019, Defendant contacted Plaintiff on his

 6   cellular telephone, number ending in -1083, in an effort to sell or solicit its services.

 7          9.      Defendant called Plaintiff once on August 28, 2019, and once on August 30, 2019.

 8          10.     The phone calls placed to Plaintiff’s cellular telephone were placed via an

 9   “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §227(a)(1) and as

10   prohibited by 47 U.S.C. §227b(1)(A).

11          11.     Defendant’s calls constituted calls that were not for emergency purposes as

12   defined by 47 U.S.C. § 227(b)(1)(A).

13          12.     Defendant’s calls were placed to telephone number assigned to a cellular

14   telephone service for which Plaintiff incur a charge for incoming calls pursuant to 47 U.S.C. §

15   227(b)(1).

16          13.     Plaintiff is not a customer of Defendant’s services and has never provided any

17   personal information, including his cellular telephone numbers, to Defendant for any purpose

18   whatsoever. In addition, Plaintiff told Defendant at least once to stop contacting them and

19   Plaintiff has been registered on the Do-Not-Call Registry for at least thirty (30) days prior to

20   Defendant contacting him. Accordingly, Defendant never received Plaintiff’ “prior express

21   consent” to receive calls using an automatic telephone dialing system or an artificial or

22   prerecorded voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

23                                       CLASS ALLEGATIONS
            14.     Plaintiff bring this action on behalf of themselves and all others similarly situated,
24
     as a member of the proposed class (hereafter “The Class”) defined as follows:
25
26
                    All persons within the United States who received any telephone
27                  calls from Defendant to said person’s cellular telephone made
                    through the use of any automatic telephone dialing system or an
28                  artificial or prerecorded voice and such person had not previously


                                        CLASS ACTION COMPLAINT
                                                   -3-
      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 4 of 7 Page ID #:4




                    consented to receiving such calls within the four years prior to the
 1
                    filing of this Complaint
 2
 3          15.     Plaintiff represents, and is a member of, The Class, consisting of All persons

 4   within the United States who received any telephone calls from Defendant to said person’s

 5   cellular telephone made through the use of any automatic telephone dialing system or an artificial

 6   or prerecorded voice and such person had not previously not provided their cellular telephone

 7   number to Defendant within the four years prior to the filing of this Complaint.

 8          16.     Defendant, its employees and agents are excluded from The Class. Plaintiff does

 9   not know the number of members in The Class, but believes the Class members number in the
     thousands, if not more. Thus, this matter should be certified as a Class Action to assist in the
10
     expeditious litigation of the matter.
11
            17.     The Class is so numerous that the individual joinder of all of its members is
12
     impractical. While the exact number and identities of The Class members are unknown to
13
     Plaintiff at this time and can only be ascertained through appropriate discovery, Plaintiff is
14
     informed and believes and thereon alleges that The Class includes thousands of members.
15
     Plaintiff alleges that The Class members may be ascertained by the records maintained by
16
     Defendant.
17
            18.     Plaintiff and members of The Class were harmed by the acts of Defendant in at
18
     least the following ways: Defendant illegally contacted Plaintiff and Class members via their
19
     cellular telephones thereby causing Plaintiff and Class members to incur certain charges or
20
     reduced telephone time for which Plaintiff and Class members had previously paid by having to
21
     retrieve or administer messages left by Defendant during those illegal calls, and invading the
22
     privacy of said Plaintiff and Class members.
23
            19.     Common questions of fact and law exist as to all members of The Class which
24
     predominate over any questions affecting only individual members of The Class. These common
25
     legal and factual questions, which do not vary between Class members, and which may be
26
     determined without reference to the individual circumstances of any Class members, include, but
27
     are not limited to, the following:
28



                                          CLASS ACTION COMPLAINT
                                                     -4-
      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 5 of 7 Page ID #:5




 1
                    a.      Whether, within the four years prior to the filing of this Complaint,
 2
                            Defendant made any call (other than a call made for emergency purposes
 3                          or made with the prior express consent of the called party) to a Class
                            member using any automatic telephone dialing system or any artificial or
 4                          prerecorded voice to any telephone number assigned to a cellular
                            telephone service;
 5
                    b.      Whether Plaintiff and the Class members were damages thereby, and the
 6                          extent of damages for such violation; and
                    c.      Whether Defendant should be enjoined from engaging in such conduct in
 7                          the future.
 8
            20.     As a person that received numerous calls from Defendant using an automatic
 9
     telephone dialing system or an artificial or prerecorded voice, without Plaintiff’s prior express
10
     consent, Plaintiff is asserting claims that are typical of The Class.
11
            21.     Plaintiff will fairly and adequately protect the interests of the members of The
12
     Class. Plaintiff has retained attorneys experienced in the prosecution of class actions.
13
            22.     A class action is superior to other available methods of fair and efficient
14
     adjudication of this controversy, since individual litigation of the claims of all Class members is
15
     impracticable. Even if every Class member could afford individual litigation, the court system
16
     could not. It would be unduly burdensome to the courts in which individual litigation of
17
     numerous issues would proceed. Individualized litigation would also present the potential for
18
     varying, inconsistent, or contradictory judgments and would magnify the delay and expense to
19
     all parties and to the court system resulting from multiple trials of the same complex factual
20
     issues. By contrast, the conduct of this action as a class action presents fewer management
21
     difficulties, conserves the resources of the parties and of the court system, and protects the rights
22
     of each Class member.
23
            23.     The prosecution of separate actions by individual Class members would create a
24
     risk of adjudications with respect to them that would, as a practical matter, be dispositive of the
25
     interests of the other Class members not parties to such adjudications or that would substantially
26
     impair or impede the ability of such non-party Class members to protect their interests.
27
            24.     Defendant has acted or refused to act in respects generally applicable to The Class,
28
     thereby making appropriate final and injunctive relief with regard to the members of the


                                        CLASS ACTION COMPLAINT
                                                   -5-
      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 6 of 7 Page ID #:6




 1   California Class as a whole.
 2
                                   FIRST CAUSE OF ACTION
 3
                  Negligent Violations of the Telephone Consumer Protection Act
 4                                     47 U.S.C. §227 et seq.

 5          25.     Plaintiff repeats and incorporate by reference into this cause of action the

 6   allegations set forth above at Paragraphs 1-24.

 7          26.     The foregoing acts and omissions of Defendant constitute numerous and multiple

 8   negligent violations of the TCPA, including but not limited to each and every one of the above

 9   cited provisions of 47 U.S.C. § 227 et seq.
            27.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
10
     Plaintiff and the Class Members are entitled an award of $500.00 in statutory damages, for each
11
     and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
12
            28.     Plaintiff and the Class members are also entitled to and seek injunctive relief
13
     prohibiting such conduct in the future.
14
15
                                SECOND CAUSE OF ACTION
16          Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                     47 U.S.C. §227 et seq.
17
            29.     Plaintiff repeats and incorporates by reference into this cause of action the
18
     allegations set forth above at Paragraphs 1-28.
19
            30.     The foregoing acts and omissions of Defendant constitute numerous and multiple
20
     knowing and/or willful violations of the TCPA, including but not limited to each and every one
21
     of the above cited provisions of 47 U.S.C. § 227 et seq.
22
            31.     As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
23
     et seq., Plaintiff and the Class members are entitled an award of $1,500.00 in statutory damages,
24
     for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
25
            32.     Plaintiff and the Class members are also entitled to and seek injunctive relief
26
     prohibiting such conduct in the future.
27
                                        PRAYER FOR RELIEF
28
            WHEREFORE, Plaintiff requests judgment against Defendant for the following:


                                       CLASS ACTION COMPLAINT
                                                  -6-
      Case 2:21-cv-04944-MWF-E Document 1 Filed 06/17/21 Page 7 of 7 Page ID #:7




 1
                                     FIRST CAUSE OF ACTION
 2                Negligent Violations of the Telephone Consumer Protection Act
                                         47 U.S.C. §227 et seq.
 3                • As a result of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), Plaintiff
 4                  and the Class members are entitled to and request $500 in statutory damages, for
                    each and every violation, pursuant to 47 U.S.C. 227(b)(3)(B); and
 5
                  • Any and all other relief that the Court deems just and proper.
 6
 7                              SECOND CAUSE OF ACTION
           Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 8                                     47 U.S.C. §227 et seq.
               • As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.
 9
                 §227(b)(1), Plaintiff and the Class members are entitled to and request treble
10               damages, as provided by statute, up to $1,500, for each and every violation,
                 pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C); and
11
12                • Any and all other relief that the Court deems just and proper.

13
     Respectfully Submitted this 17th Day of June, 2021.
14
                                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                         By:    /s Todd M. Friedman
                                                  Todd M. Friedman
17                                                Law Offices of Todd M. Friedman
18                                                Attorney for Plaintiff

19
20
21
22
23
24
25
26
27
28



                                      CLASS ACTION COMPLAINT
                                                 -7-
